Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
The amendment filed on 07/27/2022 has been entered. Claims 1, 8, 14, 17, and 18 have been amended. Claim 7 has been cancelled. Applicant’s amendments to the claims have overcome each and every rejection and objection raised in the non-final action mailed on 04/29/2022.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
	Regarding claim 1, US2013/0199537A1 to Formica et al. (hereinafter “Formica”) in view of JP5103220B2 to Watanabe et al. (hereinafter “Watanabe”), the closest prior art of record, discloses a head cradle comprising two head band members fastened to each other, wherein the head band member comprises (Formica Fig. 5-1 headgear 60, headgear strap 61, lower headgear strap 63; The headgear straps are connected at points 65 and 63): a support member extending in one direction (Formica See annotated Figure 5-1 for support member designation; The support member extends in a direction across the top of the cranium of the user; Examiner notes that the support member is part of the headband member)); a first fastening part formed at one end portion of the support member and having an insertion hole formed to pass therethrough (Formica Annotated Fig. 5-1 designates the first fastening part at one end of the support member; the first fastening part is the rectangular box at the end of the designated support member; strap loop 68 is an insertion hole); a second fastening part formed at the other end portion of the support member (Formica See annotated Fig. 6 for definition of second fastening part; the second fastening part is the rectangular box at the end of the designated support member); and a strap connection part which is formed at an end portion of the first fastening part or the second fastening part (Formica headgear connector 21) and to which a strap connected to a mask main body is connected (Formica See annotated Fig. 5-1 for strap connecting headgear connector 21 and main mask body), wherein the support member comprises a hole-section in which at least one slit hole having a shape extending at a predetermined angle with respect to the one direction is formed (Fig. 5 headband 4A, headband hole 4D is at an angle; See annotated figure 5 for exact hole and definition of “one direction”).

    PNG
    media_image1.png
    610
    791
    media_image1.png
    Greyscale

Fig. 5 Formica  

    PNG
    media_image2.png
    704
    780
    media_image2.png
    Greyscale

Fig. 6 Formica  

    PNG
    media_image3.png
    542
    789
    media_image3.png
    Greyscale

Fig. 5 Watanabe 
	However neither of these references taken as a whole or in combination with each other or other prior art made of record disclose wherein “at least a portion of the second fastening part of one head band member of the two head band members is inserted into the insertion hole of the first fastening part of the other head band member thereof to fasten the first and second fastening parts, at least a portion of the second fastening part of the other head band member is inserted into the insertion hole of the first fastening part of the one head band member to fasten the first and second fastening parts; and the two head band members are pivoted at a predetermined angle about the first fastening part and the second fastening part to be unfoldable or foldable again in a unfolded state.” Furthermore, it would not be obvious to modify Formica with such features. The headgear of Formica relies upon two non-identical headgear straps to connect through holes at the rear end of the upper headgear strap, and Formica references a singular member of the headgear only includes a first part of a two-part connection (See Fig. 5-1). The instant claim, however, requires the recited head band member to include both a first part and a differing second part of a two-part connection which are designed to join in complimentary fashion with juxtaposed parts of a second head band member (See Fig. 11 of the instant application). 
	It is thus found that one having ordinary skill in the art at the time of the effective filing of the invention would only have arrived at the instantly claimed invention with improper hindsight reasoning. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER RAUBENSTRAW whose telephone number is (571)272-0662. The examiner can normally be reached Monday-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMCHUAN YAO can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER A RAUBENSTRAW/Examiner, Art Unit 3785                              

/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785